                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

RONALD ANDREW SCOTT, JR.,                :

            Petitioner                   :   CIVIL ACTION NO. 3:19-0500

      v.                                 :         (JUDGE MANNION)

JAMEY LUTHER, et al.,                    :

            Respondents                  :

                               MEMORANDUM

      Pending before the court is the report of Judge Arbuckle, (Doc. 14),
which recommends that the petitioner’s petition for writ of habeas corpus
under 28 U.S.C. §2254, challenging his April 2, 2015 judgment of conviction
in Lancaster County Court of Common Pleas, (Doc. 1), be dismissed without
prejudice pursuant to his completed Miller/Mason Notice of Election indicating
that he chooses to “withdraw the petition so that [he] may file one all-inclusive
petition under §2254.” (Doc. 13). See United States v. Miller, 197 F.3d 644
(3d Cir. 1999); Mason v. Meyers, 208 F.3d 414 (3d Cir. 2000). The petitioner
has not filed any objections to Judge Arbuckle’s report. The time within which
to file objections has expired.
      Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the
report and recommendation of Judge Arbuckle will be adopted.
           The court has reviewed the reasons presented by Judge Arbuckle for
recommending that the petitioner’s habeas petition be dismissed without
prejudice. Because the court agrees with the sound reasoning that led Judge
Arbuckle to the conclusions in his report and finds no clear error on the face
of the record, the court will adopt the report. An appropriate order shall issue.1




                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge




Date: November 14, 2019
19-0500-01.wpd




           1
       The court notes that since petitioner is challenging his conviction and
sentence imposed in the Lancaster County Court, when he files his all-
inclusive habeas petition it should be filed with the United States District Court
for the Eastern District of Pennsylvania. See 28 U.S.C. §2241(d).

                                        2
